                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                 NORTHERN DIVISION


                                                       )
WELLS PETTIBONE,                                       )
                                                       )
               Plaintiff,                              )
                                                       )
v.                                                     )      Case No. 2:18-CV-00025-NCC
                                                       )
TJX COMPANIES, INC.,                                   )
                                                       )
               Defendant.                              )


                                MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff Wells Pettibone’s second Motion to Compel

(Doc. 70). In his Motion, Plaintiff indicates that he seeks the production of documents from

Defendant regarding: (1) instructions for use or care for the Product provided by the

manufacturer; (2) notes, records, or files in any way related to kind of due diligence,

investigation, or inquiry made by Defendant regarding the Product between 2013 and present; (3)

notes, messages, records, or files relating in any way to communications between Defendant and

HH Asia LTD regarding the Product; (4) notes or records of communication, including phone

records, between employees or agents of the TJX Companies regarding the Product; and (5)

portions of the Defendant’s “e-library” related to the distribution, care, inspection and/or

shelving of French presses or glass kitchen wares in general at The TJX Companies, Inc.’s retail

stores (Doc. 71 at 2). However, Plaintiff also indicates that his counsel has not discussed these

matters with defense counsel (Id. at 3). Instead, Plaintiff states that his counsel sent emails to

defense counsel on May 1, 2019 and May 2, 2019 requesting the production of these documents

and/or a time in which he was available for a telephone conference but that defense counsel “has
provided no response to either email” (Id.). Therefore, Plaintiff certifies that he made a “good

faith attempt” to resolve the current discovery dispute (Id.).

       Federal Rule of Civil Procedure 37(a)(1) requires the parties to confer, or attempt to

confer, in good faith prior to the filing of a motion to compel. This is reiterated in Local Rule

3.04 which requires movant’s counsel to confer in person or by telephone with opposing counsel

in good faith or make reasonable efforts to do so. “‘Good faith’ requires ‘a genuine attempt to

resolve the discovery dispute through nonjudicial means,’ and ‘conferment’ requires the parties

‘to have had an actual meeting or conference.’” Williams v. Cent. Transp. Int’l, Inc., No. 4:13-

CV-2009 CEJ, 2014 WL 6463306, at *2 (E.D. Mo. Nov. 17, 2014). See, e.g. Black Hills

Molding, Inc. v. Brandom Holdings, LLC, 295 F.R.D. 403, 409 (D.S.D. 2013) (noting “good

faith” effort by defense counsel included no less than seven contacts by telephone, email, letter

and in-person conversations). The requirement to confer in good faith is critical to the litigation

process. This requirement helps to narrow the issues presented to the Court and to eliminate

unnecessary motion practice. It is not an empty formality. See Williams 2014 WL 6463306, at

*2. In this case, Plaintiff’s counsel did not complete the required good faith attempt to confer

with defense counsel in person or by telephone. See Robinson v. Potter, 453 F.3d 990, 995 (8th

Cir. 2006) (citing Naviant Mktg. Solutions, Inc. v. Larry Tucker, Inc., 339 F.3d 180, 186 (3d Cir.

2003) to note the difference between “an attempt to confer” and a “good faith attempt to

confer”). Therefore, although defense counsel has not yet had a chance to respond to this

Motion, the Court will deny the Motion without prejudice. The Court is hopeful that, upon

further discussion, counsel can resolve this matter amicably and efficiently.

       Accordingly,



                                                  2
       IT IS HEREBY ORDERED that Plaintiff Wells Pettibone’s Motion to Compel (Doc.

70) is DENIED, without prejudice.



Dated this 7th day of May, 2019.

                                                 /s/ Noelle C. Collins
                                              NOELLE C. COLLINS
                                              UNITED STATES MAGISTRATE JUDGE




                                          3
